                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RONALD E. DOUDS, Sr., #44579-061,                  )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )        Case No. 18-cv-01144-JPG
                                                    )
 HAROLD GILLIAN,                                    )
 TIMOTHY ADESANYA,                                  )
 MRS. BRAGGS, and                                   )
 DR. KRUSE,                                         )
                                                    )
                Defendants.                         )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       This matter comes before the Court for consideration of a Motion for Summary Judgment

filed by Defendants Gillian, Adesanya, Braggs, and Kruse. (Doc. 38). Defendants seek dismissal

of this action because Plaintiff failed to properly exhaust his administrative remedies and timely

file this lawsuit. (Id.). For the reasons set forth below, Defendants’ Motion for Summary

Judgment shall be GRANTED.

                                     PROCEDURAL HISTORY

       In his Complaint, Plaintiff Ronald E. Douds alleges violations of his rights by federal

agents pursuant to the Federal Tort Claims Act and Bivens v. Six Unknown Fed. Narcotics Agents,

403 U.S. 388 (1971). (Doc. 1). Plaintiff claims that officials at three federal facilities provided

inadequate medical treatment for his back, leg, and foot pain. (Id.). Following preliminary review

of the Complaint pursuant to 28 U.S.C. § 1915A, Plaintiff was allowed to proceed with a single

Bivens claim (“Count 3”) against Defendants Gillian, Adesanya, Braggs, and Kruse for their




                                                1
deliberate indifference to Plaintiff’s medical conditions while he was housed at the Federal

Correctional Center in Greenville, Illinois.1 (Doc. 7).

       On February 15, 2019, Defendants filed a Motion for Summary Judgment seeking

dismissal of Plaintiff’s claim for failure to exhaust his administrative remedies and for failure to

timely file this action. (Doc. 38). Plaintiff filed a pro se Response in opposition to the motion on

March 5, 2019. (Doc. 40). Defendants filed a reply on March 29, 2019. (Doc. 46).

                                        RELEVANT FACTS

       The following facts are taken from the record and presented in the light most favorable to

Plaintiff, who is the non-moving party. All reasonable inferences are drawn in his favor. See Ricci

v. DeStefano, 557 U.S. 557, 585 (2009).

A.     The Parties

       Plaintiff Ronald E. Douds (Inmate No. 44579-061) is an inmate in the custody of the

Federal Bureau of Prisons (“BOP”) and is currently incarcerated in the Federal Correctional

Institution located in Pekin, Illinois (“FCI-Pekin”). (Doc. 38-1, Ex. A, ¶ 3). At all times relevant

to this action, Plaintiff was housed at the Federal Correctional Institution located in Greenville,

Illinois (“FCI-Greenville”). (Id.). He was initially housed at FCI-Greenville from June 1, 2010

until April 10, 2012. (Id.; Doc. 1, p. 8). He was housed there again from April 8, 2013 until July

15, 2015. (Doc. 38-1, Ex. A, ¶ 3). According to the allegations in the Complaint (Doc. 1) and the

medical care described in the exhibits (Docs. 1-1, 1-2, and 4), the events giving rise to this action

occurred during Plaintiff’s first period of incarceration at FCI-Greenville between December 2010

and April 2012. (Docs. 1, 1-1, 1-2, and 4).




1
 The Court dismissed an FTCA claim (Count 1) against the United States and severed two Bivens claims
(Counts 2 and 4) against federal officials whose misconduct occurred outside this District. (Doc. 7).

                                                 2
        Defendant Timothy Adesanya was previously employed by the BOP as a physician’s

assistant/mid-level practitioner. (Doc. 38-2, Ex. B, ¶ 1). He served in this position at FCI-

Greenville from December 20, 1998 until December 31, 2011. (Id.). Adesanya retired from

employment with the BOP on December 31, 2011 and has had no subsequent involvement in

Plaintiff’s care. (Id. at ¶ 2).

        Defendant Harold Gillian was previously employed by the BOP as a physician’s

assistant/mid-level practitioner. (Doc. 38-3, Ex. C, ¶ 1). He served in this position at FCI-

Greenville from August 16, 1998 until December 28, 2012. (Id.). Gillian retired from the BOP

on December 28, 2012 and has had no subsequent involvement in Plaintiff’s care. (Id. at ¶ 2).

        Defendant Dr. Kruse was previously employed by the BOP as a physician/clinical director.

(Doc. 38-4, Ex. D, ¶ 1). He served in this position at FCI-Greenville from January 30, 2011 until

January 23, 2016, when he left federal employment for a position in the private sector. (Id.). Kruse

was involved in Plaintiff’s medical care during both periods of incarceration. (Id. at ¶ 2). After

Plaintiff transferred from FCI-Greenville on July 15, 2015, Kruse had no further involvement in

his care. (Id.).

        Defendant Mrs. Braggs was previously employed by the BOP as a medical records

technician. (Doc. 38-5, Ex. E, ¶ 1). She served in this position at FCI-Greenville from July 1,

2001 until she retired on November 30, 2016. (Id.). Braggs did not provide clinical or medical

treatment to inmates. (Id. at ¶ 3). She performed administrative duties in the Health Services Unit.

(Id.). These duties included maintaining medical records, photocopying records, closing record

reviews, medical data collection, and policy review for the Medical Records Department. (Id. at

¶ 2). Following Plaintiff’s transfer from FCI-Greenville on July 15, 2015, she had no further

involvement with him. (Id. at ¶ 4).



                                                 3
B.     Plaintiff’s Medical Care

       Plaintiff complains of an inordinate delay in the diagnosis and treatment of his ongoing

back, leg, and foot pain at FCI-Greenville. (Doc. 1). Between December 2010 and November

2011, Plaintiff met with Physician’s Assistant Gillian to discuss his symptoms of pain and loss of

mobility on several occasions. (Id. at pp. 8-9). He also complained of back pain to Mrs. Braggs

on December 1, 2011, and she told him to submit a request for treatment with medical staff. (Id.

at p. 11). Plaintiff complained of ongoing symptoms to Physician’s Assistant Adesanya on

December 5, 2011. (Id. at pp. 15-17).

       On December 8, 2011, Plaintiff was sent to Greenville Regional Hospital for a CT scan of

his spine. (Id. at pp. 17-18). The CT scan revealed minimal disc bulge without disc herniation at

the L4-L5 level and posterior disc/osteophyte complex at the L5-S1 level. (Id.). Plaintiff was sent

for further evaluation with an outside provider, who recommended surgery. (Id.).

       On March 9, 2012, Physician’s Assistant Gillian informed Plaintiff that the prison’s doctors

recommended a course of physical therapy before surgery. (Id. at p. 18). Although Dr. Kruse

treated Plaintiff at FCI-Greenville during this time period, it is unclear who made this

recommendation. In any event, Plaintiff transferred from FCI-Greenville less than a month later

on April 10, 2012, presumably before receiving either course of treatment. (Id. at p. 19).

       Plaintiff filed this lawsuit on May 22, 2018. (Doc. 1). He was allowed to proceed with a

single Bivens claim (Count 3) against Defendants Gillian, Adesanya, Braggs, and Kruse for their

deliberate indifference to his medical condition during Plaintiff’s first period of incarceration at

FCI-Greenville from June 1, 2010 through April 10, 2012. (Id. at p. 19; Doc. 7).




                                                 4
C.        Plaintiff’s Exhaustion of Administrative Remedies

          The parties identified 7 grievances in connection with this case. They are summarized

herein.

                                   1. Administrative Case No. 674718

          Plaintiff initiated a single administrative remedy case (No. 674718) during his first period

of confinement at FCI-Greenville that addresses the denial of medical care for his back, leg, and

foot pain. (Doc. 38-1, Ex. A, ¶ 7). On February 2, 2012, he filed a BP-9 seeking proper medical

treatment for his loss of mobility, and his grievance was rejected the same day. (Id.). The reason

cited for the rejection was that Plaintiff did not attempt informal resolution before submitting his

administrative grievance, the grievance was improper as to form, and the request was untimely.

(Id.). Plaintiff did not appeal this decision. (Id.).

                                   2. Administrative Case No. 734207

          On May 13, 2013, Plaintiff filed a BP-9 (No. 734207) asking staff to stop penalizing

inmates for seeking medical treatment. (Doc. 38-1, Ex. A, ¶ 8, Atts. 3-4). This grievance was

rejected at all levels, with the final rejection dated June 27, 2013. (Id. at ¶¶ 8-10). The reasons

cited for rejection were that Plaintiff failed to provide specific information to support his request,

made no attempt at informal resolution before submitting it, and submitted an untimely grievance,

among other things. (Id.). Plaintiff initiated this grievance while he was incarcerated at FCI-

Greenville for the second time and more than a year after the events described the Complaint.

(Doc. 38-1, Ex. A, ¶ 3).

                                   3. Administrative Case No. 746973

          Plaintiff filed a BP-8 on August 5, 2013 and a BP-9 (No. 746973) on August 20, 2013, in

which he complained of inadequate medical care for ongoing leg pain and numbness. (Doc. 38-1,



                                                   5
Ex. A, ¶ 11, Atts. 3, 5). The grievance was rejected at all levels based on care Plaintiff received at

FCI-Greenville following spinal surgery in 2013, with the final rejection dated February 3, 2015.

(Id. at ¶¶ 11-13). Plaintiff filed this grievance while he was incarcerated at FCI-Greenville for the

second time and almost sixteen months after the events in the Complaint. (Doc. 38-1, Ex. A, ¶ 3).

                                 4. Administrative Case No. 821369

       Plaintiff filed a BP-8 on October 18, 2017 and a BP-9 (No. 821369) on October 24, 2017

to complain of a delay in medical care and to request medical records. (Doc. 38-1, Ex. A, ¶ 14,

Atts. 3, 6). This grievance was denied on June 17, 2015, and Plaintiff did not appeal. (Id.).

Plaintiff filed the grievance while he was incarcerated at FCI-Greenville for the second time and

more than 3 years after the events described the Complaint. (Doc. 38-1, Ex. A, ¶ 3).

                                 5. Administrative Case No. 919378

       Plaintiff filed a BP-8 on October 18, 2017 and a BP-9 (No. 919378) on October 24, 2017

to complain of stomach pain. (Doc. 38-1, Ex. A, ¶¶ 15-17, Atts. 7). The grievance was denied

following his appeal at all levels because Plaintiff was scheduled to see an outside surgeon, with

the final decision dated May 4, 2018. (Id.). Plaintiff filed this grievance more than 5½ years after

the events described in the Complaint and nearly 3 years after he transferred from FCI-Greenville

for the second time on July 15, 2015. (Doc. 38-1, Ex. A, ¶ 3).

                                 6. Administrative Case No. 929777

       Plaintiff filed a BP-8 on December 26, 2017 and a BP-9 (No. 929777) on February 5, 2018

to request medical care for internal/stomach pain. (Doc. 38-1, Ex. A, ¶¶ 18-20, Att. 8). The

grievance was denied following an appeal at all levels on June 18, 2018. (Id. at ¶ 20). Plaintiff

filed this grievance more than 5½ years after the events described the Complaint and more than 3

years after his second transfer from FCI-Greenville on July 15, 2015. (Doc. 38-1, Ex. A, ¶ 3).



                                                  6
                                 7. Administrative Case No. 940288

       Plaintiff’s final grievance (No. 940288) addresses inadequate medical care he received at

FCI-Pekin and is unrelated to this case. (Doc. 38-1, Ex. A, ¶¶ 21-23, Att. 9).

                                        LEGAL STANDARD

       Defendants now move for summary judgment on the basis of Plaintiff’s failure to exhaust

available administrative remedies and timely file this action within the two-year limitations period

applicable to his claim. Summary judgment is appropriate only if the moving party can show

“there is no genuine issue as to any material fact and the movant is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(a); Celetex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving

party has the burden of establishing that no material facts are genuinely disputed. Lawrence v.

Kenosha Cty., 391 F.3d 837, 841 (7th Cir. 2004). Any doubt about the existence of a genuine issue

must be resolved in favor of the nonmoving party. Id.

       When presented with a motion for summary judgment, the Court does not decide the truth

of the matters presented, and it cannot “choose between competing inferences or balance the

relative weight of conflicting evidence.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986); Hansen v. Fincantieri Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014) (citations

omitted); Doe v. R.R. Donnelley & Sons Co., 42 F.3d 439, 443 (7th Cir 1994). The Court must

instead “view all the evidence in the record in the light most favorable to the non-moving party

and resolve all factual disputes in favor of the non-moving party.” Hansen, 763 F.3d at 836. If

the “evidence is such that a reasonable jury could return a verdict for the nonmoving party[,]” then

a genuine dispute of material fact exists. Zaya v. Sood, 836 F.3d 800, 804 (7th Cir. 2016).




                                                 7
                                       CONCLUSIONS OF LAW

         Based on the evidence in the record, the Court finds that Plaintiff’s claim is time-barred.

For Bivens claims, this court borrows the statute of limitations for personal-injury actions from the

state where the alleged injury occurred. Chambers v. Cross, 788 F. App’x 1032, 1033 (7th Cir.

Dec. 19, 2019) (citing King v. One Unknown Fed. Corr. Officer, 201 F.3d 910, 913 (7th Cir.

2000)). Plaintiff’s injury occurred in Illinois, which imposes a two-year statute of limitations on

personal-injury claims. 735 ILCS 5/13-202; Cesal v. Moats, 851 F.3d 714, 721-22 (7th Cir. 2017).

         Plaintiff did not file this lawsuit within this two-year deadline. He was incarcerated at FCI-

Greenville from June 1, 2010 to April 10, 2012 and again from April 8, 2013 to July 15, 2015.

(Id.). Count 3 arises from the alleged denial of medical care for his back, leg, and foot pain during

his first period of incarceration at FCI-Greenville. (Doc. 1). The last date referred to in the

Complaint is April 8, 2012, and Plaintiff transferred from FCI-Greenville two days later on April

10, 2012. (Doc. 1, pp. 8, 19; Doc. 38-1, Ex. A, ¶ 3). Plaintiff did not file this suit until more than

six years later on May 22, 2018—well beyond the two-year statute of limitations applicable to his

claim.

         Although the statute of limitations is tolled while a prisoner completes the administrative

grievance process, tolling does not save Plaintiff’s claim. See 42 U.S.C. § 1997e(a); Johnson v.

Rivera, 272 F.3d 519, 522 (7th Cir. 2001). The Prison Litigation Reform Act requires prisoners

to exhaust all available administrative remedies before filing suit. See 42 U.S.C. § 1997e(a).

Proper exhaustion requires a prisoner to file complaints and appeals in the place, at the time, and

in the manner required by the prison’s administrative rules. Pozo v. McCaughtry, 286 F.3d 1022,

1025 (7th Cir. 2002). For federal prisoners bringing a Bivens claim, the inmate must use the BOP’s

Administrative Remedy Program. See 28 C.F.R. §§ 542.10-542.19. In its normal course, the



                                                   8
grievance process involves four steps.     First, the inmate must attempt informal resolution.

28 C.F.R. § 542.13. Second, if informal attempts do not resolve the grievance, the inmate must

submit a formal “Administrative Remedy Request” written on a BP-9 form. 28 C.F.R. § 542.14.

This form must be submitted within 20 calendar days of the event or injury giving rise to the

complaint. 28 C.F.R. § 542.14. The Administrative Remedy Request must be answered by the

warden of the institution where the inmate is located. 28 C.F.R. § 542.14. Third, if the inmate is

not satisfied with the Warden’s response to the Administrative Remedy Request, the inmate may

appeal the Warden’s decision to the appropriate Regional Director using a BP-10 form submitted

within 20 calendar days of the Warden’s response date. 28 C.F.R. § 542.15. Fourth, if the inmate

remains dissatisfied with the Regional Director’s response to the appeal, the inmate may appeal

once more to the BOP General Counsel using a BP-11 form submitted within 30 calendar days of

the Regional Director’s response. 28 C.F.R. § 542.15. An appeal to the BOP General Counsel is

the final step in the administrative review process, and the inmate’s remedies are deemed

exhausted when he receives a response from the BOP General Counsel or upon the expiration of

the General Counsel’s response time.

       BOP regulations specify the response time for Administrative Remedy Requests and

Appeals. 28 C.F.R. § 542.18. A warden must respond to an Administrative Remedy Request

within 20 calendar days; a Regional Director must respond to an appeal within 30 calendar days;

and the General Counsel must respond to an appeal within 40 calendar days. 28 C.F.R. § 542.18.

BOP staff may extend the deadlines after notifying the inmate in writing. 28 C.F.R. § 542.18. If

the designated BOP employee fails to timely respond, the inmate “may consider the absence of a

response to be a denial at that level.” 28 C.F.R. § 542.18. A federal prisoner may file a lawsuit

only after he exhausts all available administrative remedies. See 42 U.S.C. § 1997e(a).



                                                9
        In connection with the denial of medical care for his back, leg, and foot pain during

Plaintiff’s first period of incarceration at FCI-Greenville from June 1, 2010 to April 10, 2012,

Plaintiff filed a single grievance (No. 674718), which he did not exhaust. (Doc. 38-1, Ex. A, ¶ 7).

Plaintiff’s BP-9 was filed and rejected on February 2, 2012. (Id.). He did not appeal this decision.

Because he terminated this grievance process before transferring from FCI-Greenville, his attempt

at utilizing the administrative grievance process did not toll the statute of limitations.

        During his second period of incarceration at FCI-Greenville from April 8, 2013 to July 15,

2015, Plaintiff initiated three more administrative remedy cases (Nos. 746973, 734207, and

821369). Case No. 746973 proceeded through all levels of appeal, Case No. 734207 was rejected

at all levels, and Case No. 821369 was never appealed. However, all three grievances were

initiated a year or more after the denial of medical care forming the basis of Count 3. According

to 28 C.F.R. § 542.14, any remedy request must be submitted within 20 calendar days of the event

at issue. None of these three grievances was timely filed in connection with Count 3 and also did

not toll the statute of limitations.

        Following his second period of incarceration at FCI-Greenville, Plaintiff initiated three

additional administrative remedies cases (Nos. 919378, 929777, and 940288). Case No. 919378

focused on stomach pain and was appealed at all levels, Case No. 929777 focused on

internal/stomach pain and was appealed at all levels, and Case No. 940288 addressed inadequate

medical care at FCI-Pekin and was likewise appealed at all levels. However, none of these

grievances addressed the back, leg, and foot pain at issue in Count 3 or was timely filed within 20

days of any events giving rise to this claim. These grievances also did not toll the applicable statute

of limitations.




                                                  10
          Even if the Court finds that Plaintiff properly exhausted the latest-filed grievance

pertaining to his complaint of back, leg, and foot pain (i.e., No. 746973), this action is still time-

barred. The last grievance addressing these complaints was filed August 5, 2013 and denied for

the final time on February 3, 2015. The two-year statute of limitations expired at the latest on

February 3, 2017. Plaintiff filed his Complaint more than 15 months later on May 22, 2018.

          The continuing violation doctrine does not operate to save this claim. Under some

circumstances, this doctrine extends the accrual date of a cause of action until the constitutional

violation ends. Heard v. Sheahan, 253 F.3d 316, 318-20 (7th Cir. 2001). Violations continue

“for as long as the defendants ha[d] the power to do something about [the Plaintiff’s] condition. .

. .” Heard, 253 F.3d at 318. Defendants’ involvement in Plaintiff’s medical care ended well over

two years before he commenced this action. Plaintiff transferred from FCI-Greenville, for the

second time, on July 15, 2015, which was almost 3 years before he filed this suit. Defendants were

not involved in his care long before this date. Adesanya had no involvement with Plaintiff’s care

after retiring from employment on December 31, 2011. (Doc. 38-2, Ex. B, ¶¶ 1-2). Gillian had

no involvement in Plaintiff’s care after retiring on December 28, 2012. (Doc. 38-3, Ex. C, ¶¶ 1-

2). Kruse had no involvement in Plaintiff’s care after leaving his position with the BOP on January

23, 2016. (Doc. 38-4, Ex. D, ¶¶ 1-2). Finally, Braggs had no involvement with Plaintiff’s medical

care in her position or following retirement on November 30, 2016.2 (Doc. 38-5, Ex. E, ¶¶ 1-4).

Plaintiff filed his Complaint 6½ years after Adesanya’s retirement and Braggs’ only disclosed

interaction with Plaintiff, 5½ years after Gillian’s retirement, and 2½ years after Kruse’s new job

assignment. The continuing violation doctrine does not save Count 3.




2
    The only interaction with Braggs occurred on December 1, 2011. (Doc. 1, p. 11; Doc. 38-5, Ex. E, ¶ 1).

                                                     11
       In light of the foregoing discussion, the Court finds that Defendants are entitled to summary

judgment because Plaintiff failed to exhaust his administrative remedies and timely file this action.

                                           DISPOSITION

       IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment (Doc. 38)

is GRANTED. Plaintiff failed to exhaust his administrative remedies before filing suit. Further,

COUNT 3 is DISMISSED with prejudice as being time-barred against Defendants HAROLD

GILLIAN, TIMONTY ADESANYA, MRS. BRAGGS, and DR. KRUSE.

       The Clerk is DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 3/3/2020                                s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 12
